Richardson, C. J.
Leases by parol, and not in writing, are to have the force and effect of leases at will. 1 N. H. Laws, 535.
A lease at will is a lease at the will of both parties, and is to have a reasonable termination. And the rule is, when a tenant holding for an uncertain time, sows the land, he is entitled to the crop as emblements. 5 Barn. & Adol. 105, Graves vs. Weld ; Littleton, cap. 8, sec. 68 ; Co. Littleton 55, a & b; Woodfall L. & T. 237 ; 2 Pick. 7, Ellis vs. Paige.
As the plaintiff had notice, he is bound by the parol agreement. The defendant had a right to the rye, and the verdict must be set aside.

New trial granted.